Citation Nr: 1450299	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to the service-connected bilateral hearing loss, tinnitus, and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected bilateral hearing loss, tinnitus, and/or PTSD.

3.  Entitlement to service connection for mild cognitive impairment, to include as secondary to the service-connected PTSD.

4.  Entitlement to service connection for a psychiatric disorder other than PTSD.

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to service connection for restless leg syndrome, to include as secondary to the service-connected PTSD.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected bilateral hearing loss, tinnitus, and/or PTSD.

8.  Entitlement to service connection for a back disorder.

9.  Entitlement to an effective date earlier than June 11, 2012, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011, July 2012 and February 2013 rating decisions of the VA Regional Office (RO) in Lincoln, Nebraska.  

All of the issues except for service connection for a TBI being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran received the Combat Action Ribbon denoting participation in combat while stationed in Vietnam.

2.  A December 2012 VA TBI examiner opined that the Veteran's combat service, which included exposure to an incoming round, at least as likely as not resulted in an in-service TBI; the examiner further opined that no specific residuals were found on general medical examination.  

3.  The December 2012 examination report shows that the Veteran had subjective symptoms associated with the in-service TBI.

4.  A December 2012 VA mental disorders examination shows that a VA psychiatrist opined that the residuals of TBI VA examination did confirm the presence of residual of TBI consisting of subjective symptoms that were mild and did not interfere with social or occupational functioning; the examiner further opined that the residual of TBI was at least as likely as not related to the exposure to the rocket blast that occurred while the Veteran was serving in Vietnam.

5.  The opinions of the December 2012 TBI and mental disorders examiners were both formed after examining and interviewing the Veteran, as well as reviewing his claims file; the opinions are accorded equal weight.  

6.  Affording the Veteran the benefit-of-the-doubt, and based on the December 2012 VA psychiatrist's opinion, it is at least as likely as not that his TBI is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a TBI have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 

ORDER

Entitlement to service connection for a TBI is granted.


REMAND

Regrettably, a remand is necessary for the issues remaining on appeal.  In March 2014 and May 2014, the Veteran's representative indicated that there are additional pertinent VA and private treatment records that have not been obtained; release forms to obtain the private records were submitted.  Therefore, a remand is necessary to obtain these additional records.

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran has received from the VA Nebraska-Western Iowa Healthcare System; from Drs. D.M., W.B., and A.G. at the University of Nebraska Medical Center; from Dr. A.S. at Alegent Behavioral Health; and from any other providers identified by the Veteran.  If the release of information forms received in May 2014 for the private physicians identified have expired, then obtain new forms to procure those records.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


